DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coleman (US 7,089,988).
Regarding claim 1, Coleman discloses a system (10) for automated operation of venetian blinds, comprising: 
a housing (12a) coupleable (via 14) to a surface adjacent to and separate from a venetian window blind (Coleman: Fig. 1), 
	Figure 1 of Coleman:

    PNG
    media_image1.png
    518
    743
    media_image1.png
    Greyscale

the housing including: 
5a mechanical actuator (motor 48) including an output member (output member of motor 48 is coupled to 36 and 40), 
at least one receiver (within receiver circuit 60) configured to receive a request to operate the mechanical actuator (request from remote control device 58), and 
a control module (60 includes both a receiver and a control module making it possible for the requests from the remote control 58 to control the motor) coupled to the at least one receiver and the mechanical actuator and configured to cause the 10mechanical actuator to actuate based on the request (Coleman: col 7, lines 21-26); 
a tilt wand holder (28) coupled to the housing (12), the tilt wand holder including a chamber (where 26 is received) configured to removably receive a tilt wand (20) of the venetian window blind, the chamber arranged such that actuation of the mechanical actuator causes the tilt wand to rotate within the tilt wand holder (48 drives 36 and 40 which drives 30 and 26 which are coupled to the wand 20).  
Regarding claim 3, Coleman discloses wherein the tilt wand holder (28) is coupled to the housing is coupled 20by an arm (12 is understood to be an arm coupled to housing 12a), the arm (12) including a first end connected to the housing (12a) and a second end coupled to the tilt wand holder (28) (Coleman: Figure 1).  
Regarding claim 6, Coleman discloses wherein the tilt wand holder (26) extends through the housing (28) (Coleman: Figure 1).
According to a second interpretation of Coleman, regarding claims 3-5, Coleman discloses wherein the tilt wand holder (28) is coupled to the housing (12a) is coupled 20by an arm (100, 42, 102, 104), the arm including a first end connected to the housing (12a) and a second end coupled to the tilt wand holder (28) (Coleman: Figures 1 and 2) and wherein the first end of the arm (first end having lever 42) is coupled to the housing (12a) by at least one pivot (a lever is understood to pivot and 42 is connected to housing 12a as shown in Figure 1 and understood to therefore be coupled to the housing by at least one pivot), the at least one pivot allowing the arm to rotate relative to the housing, and, wherein the arm (42, 102, 104) is a telescoping arm configured to extend 5outward from the housing (104 and 102 extend from the housing 12a; Coleman: Figures 1 and 2).
Figure 2 of Coleman:

    PNG
    media_image2.png
    411
    602
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Coleman, as applied in claim 1 above, in further view of Vinogradova et al. (US 2017/0362888).
Regarding claim 2, although Coleman discloses a remote control (58) sends a wireless request to the receiver (60), it is not specifically disclosed that the receiver is at least one of an infrared receiver, a Bluetooth receiver, or a Wi-Fi signal receiver.  However, such receivers are well known types of receivers utilized in the art. Vinogradova discloses that it is known for a system for automated control of a window blind to utilize a remote control and receiver that communicate via Bluetooth or Wi-Fi (Vinogradova: paragraph [0015]). It would have been obvious to one having ordinary skill in the art at the time of filing the invention that the receiver be a Bluetooth receiver or Wi-Fi signal receiver since such receivers are well known in the art for sending requests via a remote control for controlling window blinds, as taught by Vinogradova.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example but not limited to: Mosbrucker (US 2008/0303686) which teaches an infrared remote controlled blind actuator having a motor and wand holder attachable to a blind.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634